   8:19-cr-00209-LSC-SMB Doc # 41 Filed: 06/23/20 Page 1 of 1 - Page ID # 104



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:19CR209

       vs.
                                                                           ORDER

DAMION DAVIS, JR.,

                       Defendant.


       This matter is before the Court on Defendant’s request for copies of the criminal docket
sheet, plea agreement and statement of reasons in this case. (Filing No. 40.) Defendant represents he
is indigent and unable to pay for copies. Therefore, he requests that copies be provided without
payment of costs.

       The Court sentenced Defendant on January 27, 2020, and the time to appeal has expired. At
this time, Defendant has no motions pending before the Court, and Defendant has not made a
showing as to why he needs copies. Accordingly, the Court will deny Defendant’s request.

       IT IS ORDERED:

       1.      Defendant’s request for copies (Filing No. 40) is denied.

       2.      The Clerk of the Court is directed to mail a copy of this order to Defendant at his last
               known address.

       3.      Defendant is free to contact the Clerk’s Office for the U.S. District Court to inquire as
               to the cost of copies in this matter. Copies will not be provided without pre-payment.

       Dated this 23rd day of June, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
